Citation Nr: 0513646	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from May 1966 
to March 1970.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).  

The VA Vet Center dated in March 2002, raised the issue of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability.  This issue has not been 
developed for appellate review and is therefore referred to 
the RO for appropriate disposition.


FINDINGS OF FACT

The veteran's service-connected post traumatic stress 
disorder (PTSD) is manifested by dysphoric mood; constricted 
affect; good judgment with only fair insight; and a Global 
Assessment of Functioning Scale (GAF) score of 48.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 


(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim for service connection for 
PTSD in letters dated April and August 2002.  Upon the grant 
of service connection, the veteran disagreed with the 
disability evaluation assigned.  However, section 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate this "downstream" issue.  
VAOGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  Thus, the duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. at 187.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim and obtained several VA 
medical examinations of the veteran.  Thus, VA's duty to 
assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  



II.  Disability Evaluation

Service connection for PTSD was granted by rating action 
dated in August 2002, and a 30 percent disability evaluation 
was assigned effective from December 21, 2001.  Subsequently, 
a 70 percent disability evaluation was assigned effective 
back to the original date of service connection, December 21, 
2001.  The veteran asserts that he warrants an initial 
disability evaluation in excess of the current 70 percent 
evaluation.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this claim is based on the assignment of a 
disability evaluation following an initial award of service 
connection for PTSD.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.

A VA Vet Center assessment letter dated March 2002 reveals 
that the veteran reported having symptoms of isolation, 
intrusive thoughts of Vietnam, sleep 


disturbance and nightmares, homicidal and suicidal thoughts, 
hyper-arousal and increased startle response, difficulty 
concentrating, and emotional numbing.  The assessment was 
PTSD.  However the assessment only reported the subjective 
symptoms reported by the veteran without any objective mental 
status examination.  The social worker indicated the opinion 
that the veteran was unable to engage in "fulltime gainful 
employment."

In April 2002, another Vet Center assessment letter was 
submitted.  This letter indicated that the veteran suffered 
from the same symptoms reported in the prior letter.  This 
letter indicated that the veteran reported having an isolated 
lifestyle to avoid interaction with others.  

In April and May 2002 a VA examination of the veteran was 
conducted.  Although the April 2002 social work survey 
reported that the veteran indicated that he retired from work 
in 2000, the May 2002 examination report indicated that the 
veteran worked as an "auxiliary deputy sheriff  . . . has 
carried a weapon and participated in law enforcement activity 
such as drug raids."  Mental status examination revealed 
that the veteran was oriented but somewhat inarticulate.  
Attention and concentration were normal.  Mood was dysphoric 
with congruent affect.  There were no indication of delusions 
or hallucinations.  Hypervigilance and sleep disorder were 
noted to be present, but "significant impairment in social 
and vocational roles" was not apparent.  A GAF score of 80 
was assigned.  A GAF score of 71 to 80 contemplates symptoms 
that are present are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
a family argument), and no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in school work).  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4TH ed. rev., 1994).  

VA outpatient treatment records dated from October 2001 to 
August 2002 reveal that the veteran's PTSD was treated with 
individual and group therapy sessions. 



In October 2003, the most recent VA examination of the 
veteran was conducted.  The veteran reported an increase in 
nightmares and sleep disturbance.  He also reported 
continuing to have hypervigilance and intrusive thoughts 
about his time in Vietnam.  He indicated he lived alone with 
little social interaction and reported working about 16 hours 
per month as an unpaid auxiliary sheriff's deputy.  He 
reported that he intermittently took paid "fill-in" 
positions.  Mental status examination revealed the veteran 
was fully oriented with soft but normal speech.  No psychotic 
symptoms were noted.  Mood was dysphoric and affect was 
constricted while talking about his Vietnam experiences, but 
affective range greatly improved when discussion moved away 
from this topic.  Attention and concentration were adequate 
and no memory impairment was noted.  Judgment was good with 
fair insight and good impulse control.  The examiner 
indicated that the depressive component of the veteran's PTSD 
was greater than the re-experiencing component.  A GAF score 
of 48 was assigned based on the veteran's irregular but 
continued occupational performance and his maintenance of at 
least a marginal social routine.  A GAF score of 41 to 50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
severe impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994).  

The veteran's service connected PTSD is currently rated as 70 
percent disabling under diagnostic code 9411.  That rating 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total 


occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 70 percent for the 
veteran's PTSD.  The evidence of record does not reveal that 
the veteran has symptoms which meet the criteria contemplated 
by the percent or 100 percent disability rating.  
Specifically, while the veteran has limited social 
interaction, he is well oriented, with good memory and 
insight.  He also maintains a part-time employment as an 
auxiliary sheriff's deputy.  There is no indication that the 
veteran has the gross impairment of thought process or mental 
functioning as contemplated by the criteria for a 100 percent 
disability rating, to include persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or of his own name.    

In this case, the veteran is assigned a 70 percent disability 
evaluation for his service-connected PTSD effective from the 
date of grant of service connection, i.e., December 21, 2001.  
See 38 C.F.R. § 3.400 (2004).  After review of the evidence, 
there is no medical evidence of record that would support a 
rating in excess of 70 percent for the disability at issue at 
any time subsequent to this date.  Id.; Fenderson v. West, 12 
Vet. App. 119 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 50 percent for the veteran's PTSD, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An initial disability evaluation in excess of 70 percent for 
PTSD is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


